DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/25/2022 has been entered. Claim 1 has been amended. Claims 17-19 are new additions. Claims 1-19 are pending. Applicant’s amendments to the claims have overcome the 35 U.S.C. § 112(b) rejections previously set forth in the Final Rejection mailed 10/26/2021.
Allowable Subject Matter
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations “the carcass comprises: at least two turn-up ply layers, each of which is composed of a main body extending between the bead cores, and folded portions that are folded and extend around the respective bead cores from a tire width-direction inner side to an outer side; and at least one down ply layer, which covers a tire width-direction outer side of the respective folded portions of the turn-up ply layers and extends to at least a tire radial direction inner side of the respective bead cores, a rubber arranged between 
The closest prior art of record is considered to be Welter et al. (US 5,036,896) which discloses a pneumatic tire suitable for use on aircraft, see Col 1 lines 10-12 – (corresponds to an aircraft tire). The tire includes the use of a pair of bead cores 11-12 and a carcass 13-15 extending between the pair of the bead cores. The carcass being further configured to include at least one layer of a turn-up ply 14, which is composed of a main body extending between the bead cores, and folded portions that are folded and extend around the respective bead cores from a tire width-direction inner side to an outer side; and at least one layer of a down ply 15, which covers a tire width-direction outer side of the respective folded portions of the turn-
The carcass is further configured to include at least one reinforcing strip 46 of nylon cords – (construed as rubber-cord reinforcing members) disposed between the folded portion of a turn-up ply extending to the tire radial-direction outermost side and a tire width-direction innermost down ply.
Applicant contends in the Remarks, filed 07/12/2021, on page 5 that:
Applicant respectfully submits that Welter does not disclose a "a rubber arranged between an innermost down ply and the folded portions of the tum-up ply." See FIG. 7 of Welter. The Examiner acknowledges that Welter does not disclose the recited "rubber-cord reinforcing members," but asserts that they are met by Peter. However, Peter merely discloses a single turn-up ply 5. See FIG. 4 of Peter. Therefore, Peter disclose cannot disclose a "first rubber-cord reinforcing member arranged between a main body of a tire width-direction outermost turn-up ply layer and a folded portion of a turn-up ply layer extending to a tire radial direction outermost side." Compare with member 6 between layers 2aa and 2ab of the exemplary embodiment.
Li does not make up for these deficiencies. 

This argument is convincing. Welter does not disclose the use of "a rubber arranged between an innermost down ply and the folded portions of the turn-up ply"; the structure formed with the express purpose of preventing rubber shear between the down ply and the folded portion of the turn-up ply, the folded portion of the turn-up ply and the main body part, and securing the durability of the end of the folded portion of the turn-up ply. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of claim 1 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749